Hill, J.
(After stating the foregoing facts.)
The direction of a verdict for the plaintiff in fi. fa. was demanded. No other legal verdict could have been rendered. The property levied on was in the possession of the defendant in fi. fa. at the time of the levy. The title thereto became his when he paid the title-retention notes. The fact that the claimants had loaned to the defendant in fi. fa. the money with which to pay these notes did not give the claimants any title to tlie property as against the lien of plaintiff’s fi. fa., in the absence of a written transfer of the notes. Swann Davis Co. v. Stanton, 7 Ga. App. 668 (67 S. E. 888); Burch v. Pedigo, 113 Ga. 1157 (39 S. E. 493, 54 L. R. A. 808). The testimony of the claimants that the property levied upon at the date of the levy was their property was merely a conclusion of the witness and without any probative value, the facts clearly showing that at that time the title was in the defendant in fi. fa., the title-retention notes having been paid by him and delivered up to him by the payee.'

Judgment affirmed.


Jenlcins, P. J., and Stephens-, J., concur.